DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (figure 1) in the reply filed on January 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 11 recites the limitation “a method including welding, brazing, swaging and crimping.”  The claim requires welding, brazing, swaging and crimping, i.e., all four methods.  The specification discloses, on page 9, lines 10-11, one of a number of methods including welding, brazing, swaging and crimping.
Claim 15 recites the limitation “a method including welding, brazing, swaging and crimping.”  The claim requires welding, brazing, swaging and crimping, i.e., all four methods.  The specification discloses, on page 9, lines 14-15, “[s]imilarly, the flexible conduit 22 may also be permanently attached to the adapter 18 by methods including welding, brazing, swaging and crimping.”  The specification appears to be eluding to any one of the methods.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "flexible body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The recitation is grammatically incorrect.  An article is missing preceding the recitation.
Claim 1 recites the limitation “a flexible conduit” in line 7.  It appears to be a double inclusion of the “flexible body” in line 1.
Claim 3 recites the limitation "conduit length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "conduit inner diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "conduit inner surface roughness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "adapter length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " adapter inner diameter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " adapter inner surface roughness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-15 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald, III et al. (6,123,154; cited in the IDS filed on July 15, 2020).
MacDonald, III et al. disclose a sprinkler with a flexible body comprising:

an adapter 66 extending from said sprinkler head, said adapter defining a bore in fluid communication with said discharge opening;
a flexible conduit 20 extending from said adapter, said flexible conduit being in fluid communication with said bore of said adapter, said flexible conduit having an inlet end 60 attachable to said source of fire suppressing liquid;
wherein said fire suppressing liquid is discharged from said discharge opening at a flow rate defined by a composite K factor which includes pressure losses from said flexible conduit, said adapter and said sprinkler head, said K factor defined as a ratio of said flow rate divided by a square root of a fluid pressure at said discharge opening (in MacDonald, III et al., the flow rate discharged from the discharge opening inherently includes pressure losses from the flexible conduit, the adapter and the sprinkler head because the fluid must flow through the flexible conduit, the adapter and the sprinkler head because the fluid discharges through the discharge opening; additionally, the K factor defined as a ratio of said flow rate divided by a square root of a fluid pressure at said discharge opening inherently exists in MacDonald, III et al.; it is noted that the K factor defined as a ratio of said flow rate divided by a square root of a fluid pressure at said discharge opening is well known in the art as evidenced by Crabtree et al., U.S. Patent No. 7,464,766, that discloses, in col. 4, ll. 21-24, flow rate and discharge pressure are related by the formula: r-k√p, where r is the flow rate, p the discharge pressure and k the “k” factor; Crabtree et al. do not form the basis of this rejection; it is merely cited as evidence; normally, it is well understood in the art that pressure is defined by the pressure supplied to the 
wherein said discharge opening has a diameter sized in relation to one or more characteristics of said flexible conduit to provide a desired flow rate (inherent in designing a fire sprinkler system);
wherein said characteristics of said flexible conduit include conduit length, conduit inner diameter, conduit inner surface roughness and combinations thererof (inherent in designing a fire sprinkler system);
wherein said discharge opening has a diameter sized in relation to one or more characteristics of said adapter to provide a desired flow rate (inherent in designing a fire sprinkler system);
wherein said characteristics of said adapter include adapter length, adapter inner diameter, adapter inner surface roughness and combinations thererof (inherent in designing a fire sprinkler system);
further comprising a nozzle (nozzle of sprinkler head 32) integrally formed with said sprinkler head, said nozzle including said discharge opening and having an intake in fluid communication with said adapter;
wherein said inlet of said flexible conduit comprises a flow conditioning device 62 including a venture or an orifice (orifice of fitting 62);
wherein said sprinkler head is permanently attached to said adapter (MacDonald, III et al. does not intend disassembly once the sprinkler head is attached to the adapter; additionally, the sprinkler head and the adapter do not detach on their own; therefore, they are permanently attached after assembly);

wherein said sprinkler head and said adapter are cast as a unitary piece (product by process, MPE 2113);
wherein said sprinkler head is permanently attached to said adapter by a method including welding, brazing, swaging and crimping (product by process, MPE 2113);
wherein said flexible conduit is permanently attached to said adapter (MacDonald, III et al. does not intend disassembly once the flexible conduit is attached to the adapter; additionally, the flexible conduit and the adapter do not detach on their own; therefore, they are permanently attached after assembly);
wherein said sprinkler head is integrally formed with (integrated with) said adapter;
wherein said flexible conduit is permanently attached to said adapter by a method including welding, brazing, swaging and crimping (product by process, MPE 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, III et al. (6,123,154).

Regarding claims 16 and 17, MacDonald, III et al. disclose the limitations of the claimed invention with the exception of a tamper evident seal between said sprinkler head and a portion of said adapter.  A tamper evident seal, such as a simple permanent sticker overlying a joint, is well known the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a tamper evident seal in MacDonald, III et al. to improve/ensure security.
Regarding claims 18 and 19, MacDonald, III et al. disclose the limitations of the claimed invention with the exception of a tamper evident seal between a portion of said flexible conduit and a portion of said adapter.  A tamper evident seal, such as a simple permanent sticker overlying a joint, is well known the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a tamper evident seal in MacDonald, III et al. to improve/ensure security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK